DETAILED ACTION
	This office action is in response to the communication filed on September 10, 2019. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	The feature “computer readable storage media”, as disclosed in claims 8-20 is directed to statutory subject matter as applicant in paragraphs 63 and 64 of the specification defines that a computer readable storage medium/media is not to be construed as being transitory signals per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 7-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US Pub 2018/0067912) in view of Parikh (US Pub 2017/0300472) and in further view of Foster (US Pub 2019/0124109).

With respect to claim 1, DeLuca discloses a method comprising:
identifying, by one or more processors, a textual data entry to an interactive internet-based application (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41 – one or more processors; Figure 1);
determining, by one or more processors, a tone of the textual data entry (DeLuca: Paragraphs 60 and 61 – analyzing tone of a user message or textual data entry);
identifying, by one or more processors, a posting account corresponding to the textual data entry (DeLuca: Paragraphs 19, 68, and 70  – identifying a tone profile for the user corresponding to the message being analyzed, performing sentiment and/or tone analysis, sentiments entered into machine learning to classify emotion categories);
DeLuca discloses utilizing one or more processors to identify a user profile corresponding to message entries, preserving context and tone of messages, analyzing sentiment and/or tone of message entries, and classifying sentiments into categories, but DeLuca does not explicitly disclose:
generating a personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account;

The Parikh reference discloses generating a personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account (Parikh: Paragraphs 48, 49, and 63 – generating personality profiles based on analysis of communication and content generated by people, placing into personality categories)
determining, a context of the textual data entry based on semantic features of the textual data entry (Parikh: Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores);
classifying, the personality profile corresponding to the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca and Parikh, to have combined DeLuca and Parikh. The motivation to combine DeLuca and Parikh would be to precluding a textual entry from being saved by determining a sentiment associated with the entry posing a risk (Parikh: Paragraph 2).
Parikh discloses categorizing personality profiles into categories, however, DeLuca and Parikh do not explicitly disclose:
in response to classifying the profile corresponding to the identified posting account into a first classification, performing a defined action that prevents engagement between the identified posting account and the interactive internet-based application.
The Foster reference discloses in response to classifying the profile corresponding to the identified posting account into a first classification, performing a defined action that prevents engagement between the identified posting account and the interactive internet-based application (Foster: .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, and Foster, to have combined DeLuca, Parikh, and Foster. The motivation to combine DeLuca, Parikh, and Foster would be to removing data not permitted from social network by comparing the data to terms of service data associated with social networks (Foster: Paragraph 4).

With respect to claim 2, DeLuca in view of Parikh and in further view of Foster discloses the method of claim 1, further comprising:
validating, by one or more processors, the textual data entry of the identified posting account (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold); and
determining, by one or more processors, whether the context of the validated textual data entry exceeds a defined threshold for a data set that includes two or more validated textual data entries (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold).

With respect to claim 3, DeLuca in view of Parikh and in further view of Foster discloses the method of claim 2, further comprising:
generating, by one or more processors, an object of a database based at least in part on the textual data entry, the context of the textual data entry, and the personality profile corresponding to the identified posting account (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry, database of words compared to words in a message, word associated with a score in the database that reflects the word in non-compliant message; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold; block the message); and
in response to determining that the context of the validated textual data entry exceeds a defined threshold for the data set that includes two or more validated textual data entries, returning, by one or more processors, the object of the database (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry, database of words compared to words in a message, word associated with a score in the database that reflects the word in non-compliant message; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold; block the message).

With respect to claim 5, DeLuca in view of Parikh and in further view of Foster discloses the method of claim 1, wherein determining the context of the textual data entry based on semantic features of the textual data entry (Parikh: Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores), further comprises:
parsing, by one or more processors, the textual data entry of the identified posting account (Parikh: Paragraph 77 – extracting words, phrases, and/or sentences as each is created, keystrokes monitored and parsed into words); and
identifying, by one or more processors, one or more semantic features of the textual data entry of the identified posting account, wherein the one or more semantic features includes at least a category, concept, and keyword of the textual data entry (Parikh: Paragraph 77 – extracting words, phrases, and/or sentences as each is created, keystrokes monitored and parsed into words; Paragraphs 79 – comparing text to concepts; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores).

With respect to claim 7, DeLuca in view of Parikh and in further view of Foster discloses the method of claim 1, wherein the defined action is selected from a group consisting of: transmitting a message, deleting a user ID, blocking a user ID, or removing the textual data entry (Foster: Paragraphs 194 and 195 – automatically delete any data posted by a particular user, blocking a social entity from posting).

With respect to claim 8, DeLuca discloses a computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41; Figure 1), the program instructions comprising:
program instructions to identify a textual data entry to an interactive internet-based application (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41; Figure 1);
program instructions to determine a tone of the textual data entry (DeLuca: Paragraphs 60 and 61 – analyzing tone of a user message or textual data entry);
program instructions to identify a posting account corresponding to the textual data entry (DeLuca: Paragraphs 19, 68, and 70  – identifying a tone profile for the user corresponding to the message being analyzed, performing sentiment and/or tone analysis, sentiments entered into machine learning to classify emotion categories);
DeLuca discloses utilizing one or more processors to identify a user profile corresponding to message entries, preserving context and tone of messages, analyzing sentiment and/or tone of message entries, and classifying sentiments into categories, but DeLuca does not explicitly disclose:
program instructions to generate a personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account;
program instructions to determine determining, by one or more processors, a context of the textual data entry based on semantic features of the textual data entry;
program instructions to classify the personality profile corresponding to the identified posting account; 
The Parikh reference discloses generating a personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account (Parikh: Paragraphs 48, 49, and 63 – generating personality profiles based on analysis of communication and content generated by people, placing into personality categories)
determining, a context of the textual data entry based on semantic features of the textual data entry (Parikh: Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores);
classifying, the personality profile corresponding to the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca and Parikh, to have combined DeLuca and Parikh. The motivation to combine DeLuca and Parikh would be to precluding a textual entry from being saved by determining a sentiment associated with the entry posing a risk (Parikh: Paragraph 2).
Parikh discloses categorizing personality profiles into categories, however, DeLuca and Parikh do not explicitly disclose:
in response to classifying the personality profile corresponding to the identified posting account into a first classification, program instruction to perform classification, performing, by one or more processors, a defined action that prevents engagement between the identified posting account and the interactive internet-based application.
The Foster reference discloses in response to classifying the profile corresponding to the identified posting account into a first classification, performing a defined action that prevents engagement between the identified posting account and the interactive internet-based application (Foster: .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, and Foster, to have combined DeLuca, Parikh, and Foster. The motivation to combine DeLuca, Parikh, and Foster would be to removing data not permitted from social network by comparing the data to terms of service data associated with social networks (Foster: Paragraph 4).

With respect to claim 9, DeLuca in view of Parikh and in further view of Foster discloses the computer program product of claim 8, further comprising program instructions, stored on the one or more computer readable storage media, to:
validate the textual data entry of the identified posting account (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold); and
determine whether the context of the validated textual data entry exceeds a defined threshold for a data set that includes two or more validated textual data entries (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold).

With respect to claim 10, DeLuca in view of Parikh and in further view of Foster discloses the computer program product of claim 9, further comprising program instructions, stored on the one or more computer readable storage media, to:
generate an object of a database based at least in part on the textual data entry, the context of the textual data entry, and the personality profile corresponding to the identified posting account (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry, database of words compared to words in a message, word associated with a score in the database that reflects the word in non-compliant message; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold; block the message); and
in response to determining that the context of the validated textual data entry exceeds a defined threshold for the data set that includes two or more validated textual data entries, return the object of the database (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry, database of words compared to words in a message, word associated with a score in the database that reflects the word in non-compliant message; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold; block the message).

With respect to claim 12, DeLuca in view of Parikh and in further view of Foster discloses the computer program product of claim 8, wherein program instructions to determine the context of the textual data entry based on semantic features of the textual data entry, further comprise program instructions to:
parse the textual data entry of the identified posting account (Parikh: Paragraph 77 – extracting words, phrases, and/or sentences as each is created, keystrokes monitored and parsed into words); and 
identify one or more semantic features of the textual data entry of the identified posting account, wherein the one or more semantic features includes at least a category, concept, and keyword of the textual data entry (Parikh: Paragraph 77 – extracting words, phrases, and/or sentences as each is created, keystrokes monitored and parsed into words; Paragraphs 79 – comparing text to concepts; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores).

With respect to claim 14, DeLuca in view of Parikh and in further view of Foster discloses the computer program product of claim 8, wherein program instructions to perform the defined action that prevents engagement between the identified posting account and the interactive internet-based application, further comprise program instructions to:
select the defined action from a group consisting of: transmitting a message, deleting a user ID, blocking a user ID, or removing the textual data entry (Foster: Paragraphs 194 and 195 – automatically delete any data posted by a particular user, blocking a social entity from posting).

With respect to claim 15, DeLuca discloses a computer system comprising:
one or more computer processors (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41; Figure 1);
one or more computer readable storage media (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41; Figure 1); and
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41; Figure 1), the program instructions comprising:
program instructions to identify a textual data entry to an interactive internet-based application (DeLuca: Paragraphs 2, 62, and 63 – identifying textual entry to an interactive internet based application; Paragraph 41; Figure 1);
program instructions to determine a tone of the textual data entry (DeLuca: Paragraphs 60 and 61 – analyzing tone of a user message or textual data entry);
program instructions to identify a posting account corresponding to the textual data entry (DeLuca: Paragraphs 19, 68, and 70  – identifying a tone profile for the user corresponding to the message being analyzed, performing sentiment and/or tone analysis, sentiments entered into machine learning to classify emotion categories);
DeLuca discloses utilizing one or more processors to identify a user profile corresponding to message entries, preserving context and tone of messages, analyzing sentiment and/or tone of message entries, and classifying sentiments into categories, but DeLuca does not explicitly disclose:
program instructions to generate a personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account;
program instructions to determine determining, by one or more processors, a context of the textual data entry based on semantic features of the textual data entry;
program instructions to classify the personality profile corresponding to the identified posting account;
The Parikh reference discloses generating a personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account (Parikh: Paragraphs 48, 49, and 63 – generating personality profiles based on analysis of communication and content generated by people, placing into personality categories)
determining, a context of the textual data entry based on semantic features of the textual data entry (Parikh: Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores);
classifying, the personality profile corresponding to the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca and Parikh, to have combined DeLuca and Parikh. The motivation to combine DeLuca and Parikh would be to precluding a textual entry from being saved by determining a sentiment associated with the entry posing a risk (Parikh: Paragraph 2).
Parikh discloses categorizing personality profiles into categories, however, DeLuca and Parikh do not explicitly disclose:
in response to classifying the personality profile corresponding to the identified posting account into a first classification, program instruction to perform classification, performing, by one or more processors, a defined action that prevents engagement between the identified posting account and the interactive internet-based application.
The Foster reference discloses in response to classifying the profile corresponding to the identified posting account into a first classification, performing a defined action that prevents engagement between the identified posting account and the interactive internet-based application (Foster: .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, and Foster, to have combined DeLuca, Parikh, and Foster. The motivation to combine DeLuca, Parikh, and Foster would be to removing data not permitted from social network by comparing the data to terms of service data associated with social networks (Foster: Paragraph 4).

With respect to claim 16, DeLuca in view of Parikh and in further view of Foster discloses the computer system of claim 15, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
validate the textual data entry of the identified posting account (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold) ; and
determine whether the context of the validated textual data entry exceeds a defined threshold for a data set that includes two or more validated textual data entries(Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold).

With respect to claim 17, DeLuca in view of Parikh and in further view of Foster discloses the computer system of claim 16, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
generate an object of a database based at least in part on the textual data entry, the context of the textual data entry, and the personality profile corresponding to the identified posting account (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry, database of words compared to words in a message, word associated with a score in the database that reflects the word in non-compliant message; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold; block the message)t; and
in response to determining that the context of the validated textual data entry exceeds a defined threshold for the data set that includes two or more validated textual data entries, return the object of the database (Parikh: Paragraphs 51 and 98 – analyzing messages in combination with personality profile, searching database of personality profile and using the profile to analyze a textual entry, database of words compared to words in a message, word associated with a score in the database that reflects the word in non-compliant message; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores; Paragraph 94 – identifying a compliance violation within a message based on scores assigned to two or more words exceeding a threshold; block the message).

With respect to claim 19, DeLuca in view of Parikh and in further view of Foster discloses the computer system of claim 15, wherein program instructions to determine the context of the textual data entry based on semantic features of the textual data entry, further comprise program instructions to:
parse the textual data entry of the identified posting account (Parikh: Paragraph 77 – extracting words, phrases, and/or sentences as each is created, keystrokes monitored and parsed into words); and
identify one or more semantic features of the textual data entry of the identified posting account, wherein the one or more semantic features includes at least a category, concept, and keyword of the textual data entry (Parikh: Paragraph 77 – extracting words, phrases, and/or sentences as each is created, keystrokes monitored and parsed into words; Paragraphs 79 – comparing text to concepts; Paragraphs 139 and 140 – semantic analyzer scanning textual data for context and content, identifying ideas and violations, assigning meta tags and scores).

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US Pub 2018/0067912) in view of Parikh (US Pub 2017/0300472) in view of Foster (US Pub 2019/0124109) in view of DeLuca (US Pub 2018/0109482, hereinafter referred to as DeLuca (`82)) and in further view of Chandramouli (US Pub 2018/0225591).

With respect to claim 4, DeLuca in view of Parikh and in further view of Foster discloses the method of claim 1, wherein generating the personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories), however, DeLuca, Parikh, and Foster do not explicitly disclose:
retrieving structured and unstructured textual data of the interactive internet-based application associated with the identified posting account, wherein the structured and unstructured textual data includes one or more comments of the identified posting account;
tokenizing the one or more comments of the identified posting account;
The DeLuca (`82) reference discloses retrieving structured and unstructured textual data of the interactive internet-based application associated with the identified posting account, wherein the structured and unstructured textual data includes one or more comments of the identified posting account (DeLuca (`82): Paragraphs 45, 46 and 58 - analyzing data using machine learning technique to determine user sentiment with respect to message, parsing structured and unstructured data constructs, data includes comments, accessing user profile for the originating user with respect to the message);
tokenizing the one or more comments of the identified posting account (DeLuca (`82): Paragraphs 31 and 32 – tokenizer converts a sequence of characters into sequence of tokens, tokens string of characters typed by a user and categorized as a meaningful symbol, tokenizer identifies word boundaries in message);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, and DeLuca (`82), to have combined DeLuca, Parikh, Foster, and DeLuca (`82). The motivation to combine DeLuca, Parikh, Foster, and DeLuca (`82) would be to assess sentiment for users in a social networking environment by using machine learning techniques (DeLuca (`82): Paragraph 2).
DeLuca (`82) discloses tokenizing comments and analyzing using a machine learning algorithm, however, DeLuca, Parikh, Foster, and Deluca (`82) do not explicitly disclose:
inputting the tokenized one or more comments into a machine learning algorithm;
generating a set of data of the identified posting account based at least in part on a normalized score of the machine learning algorithm for the tokenized one or more comments, wherein the set of data includes the normalized scores of one or more personality characteristics, value characteristics, and need characteristics.
The Chandramouli reference discloses inputting tokenized one or more comments into a machine learning algorithm and generating a set of data of an identified posting account based at least in part on a normalized score of the machine learning algorithm for the tokenized one or more comments, wherein the set of data includes the normalized scores of one or more personality characteristics, value characteristics, and need characteristics (Chandramouli: Paragraphs 2 and 14 – text can be surveys, feedbacks, chat, social media interactions and conversations, text is analyzed for identification and classification of interactions, generate a set of tokens, determine a sentiment score for each token in the set of tokens, generate a normalized sentiment score, generate for each set of tokens using machine learning model a model based score; Paragraphs 43 and 44 - feature extraction analyzes set of tokens to determine certain attributes and characteristics of the tokens, sentiment score a value assigned to each token representing nature of the sentiment).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli, to have combined DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli. The motivation to combine DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli would be to classify interaction text by using rule-based and machine learning modeling (Chandramouli: Paragraph 1).

With respect to claim 11, DeLuca in view of Parikh and in further view of Foster discloses the computer program product of claim 8, wherein program instructions to generate the personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories), however, DeLuca, Parikh, and Foster do not explicitly disclose:
retrieve structured and unstructured textual data of the interactive internet-based application associated with the identified posting account, wherein the structured and unstructured textual data includes one or more comments of the identified posting account;
tokenize the one or more comments of the identified posting account;
The DeLuca (`82) reference discloses retrieving structured and unstructured textual data of the interactive internet-based application associated with the identified posting account, wherein the structured and unstructured textual data includes one or more comments of the identified posting account (DeLuca (`82): Paragraphs 45, 46 and 58 - analyzing data using machine learning technique to determine user sentiment with respect to message, parsing structured and unstructured data constructs, data includes comments, accessing user profile for the originating user with respect to the message);
tokenizing the one or more comments of the identified posting account (DeLuca (`82): Paragraphs 31 and 32 – tokenizer converts a sequence of characters into sequence of tokens, tokens string of characters typed by a user and categorized as a meaningful symbol, tokenizer identifies word boundaries in message);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, and DeLuca (`82), to have combined DeLuca, Parikh, Foster, and DeLuca (`82). The motivation to combine DeLuca, Parikh, Foster, and DeLuca (`82) would be to assess sentiment for users in a social networking environment by using machine learning techniques (DeLuca (`82): Paragraph 2).
DeLuca (`82) discloses tokenizing comments and analyzing using a machine learning algorithm, however, DeLuca, Parikh, Foster, and Deluca (`82) do not explicitly disclose:
input the tokenized one or more comments into a machine learning algorithm; 
generate a set of data of the identified posting account based at least in part on a normalized score of the machine learning algorithm for the tokenized one or more comments, wherein the set of data includes the normalized scores of one or more personality characteristics, value characteristics, and need characteristics.
The Chandramouli reference discloses inputting tokenized one or more comments into a machine learning algorithm and generating a set of data of an identified posting account based at least in part on a normalized score of the machine learning algorithm for the tokenized one or more comments, wherein the set of data includes the normalized scores of one or more personality characteristics, value characteristics, and need characteristics (Chandramouli: Paragraphs 2 and 14 – text can be surveys, feedbacks, chat, social media interactions and conversations, text is analyzed for identification and classification of interactions, generate a set of tokens, determine a sentiment score for each token in the set of tokens, generate a normalized sentiment score, generate for each set of tokens using machine learning model a model based score; Paragraphs 43 and 44 - feature extraction analyzes set of tokens to determine certain attributes and characteristics of the tokens, sentiment score a value assigned to each token representing nature of the sentiment).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli, to have combined DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli. The motivation to combine DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli would be to classify interaction text by using rule-based and machine learning modeling (Chandramouli: Paragraph 1).

With respect to claim 18, DeLuca in view of Parikh and in further view of Foster discloses the computer system of claim 15, wherein program instructions to generate the personality profile corresponding to the identified posting account based on the textual data entry associated with the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories), however, DeLuca, Parikh, and Foster do not explicitly disclose:
retrieve structured and unstructured textual data of the interactive internet-based application associated with the identified posting account, wherein the structured and unstructured textual data includes one or more comments of the identified posting account;
tokenize the one or more comments of the identified posting account;
The DeLuca (`82) reference discloses retrieving structured and unstructured textual data of the interactive internet-based application associated with the identified posting account, wherein the structured and unstructured textual data includes one or more comments of the identified posting account (DeLuca (`82): Paragraphs 45, 46 and 58 - analyzing data using machine learning technique to determine user sentiment with respect to message, parsing structured and unstructured data constructs, data includes comments, accessing user profile for the originating user with respect to the message);
tokenizing the one or more comments of the identified posting account (DeLuca (`82): Paragraphs 31 and 32 – tokenizer converts a sequence of characters into sequence of tokens, tokens string of characters typed by a user and categorized as a meaningful symbol, tokenizer identifies word boundaries in message);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, and DeLuca (`82), to have combined DeLuca, Parikh, Foster, and DeLuca (`82). The motivation to combine DeLuca, Parikh, Foster, and DeLuca (`82) would be to assess sentiment for users in a social networking environment by using machine learning techniques (DeLuca (`82): Paragraph 2).
DeLuca (`82) discloses tokenizing comments and analyzing using a machine learning algorithm, however, DeLuca, Parikh, Foster, and Deluca (`82) do not explicitly disclose:
input the tokenized one or more comments into a machine learning algorithm; and
generate a set of data of the identified posting account based at least in part on a normalized score of the machine learning algorithm for the tokenized one or more comments, wherein the set of data includes the normalized scores of one or more personality characteristics, value characteristics, and need characteristics.
The Chandramouli reference discloses inputting tokenized one or more comments into a machine learning algorithm and generating a set of data of an identified posting account based at least in part on a normalized score of the machine learning algorithm for the tokenized one or more comments, wherein the set of data includes the normalized scores of one or more personality characteristics, value characteristics, and need characteristics (Chandramouli: Paragraphs 2 and 14 – text can be surveys, feedbacks, chat, social media interactions and conversations, text is analyzed for identification and classification of interactions, generate a set of tokens, determine a sentiment score for each token in the set of tokens, generate a normalized sentiment score, generate for each set of tokens using machine learning model a model based score; Paragraphs 43 and 44 - feature extraction analyzes set of tokens to determine certain attributes and characteristics of the tokens, sentiment score a value assigned to each token representing nature of the sentiment).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli, to have combined DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli. The motivation to combine DeLuca, Parikh, Foster, Deluca (`82) and Chandramouli would be to classify interaction text by using rule-based and machine learning modeling (Chandramouli: Paragraph 1).

Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US Pub 2018/0067912) in view of Parikh (US Pub 2017/0300472) in view of Foster (US Pub 2019/0124109) and in further view of Saxena (US Pub 2018/0144256).

With respect to claim 6, DeLuca in view of Parikh and in further view of Foster discloses the method of claim 1, wherein classifying the personality profile corresponding to the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories), however, DeLuca, Parikh, and Foster do not explicitly disclose:
extracting one or more characteristics of the personality profile of the identified posting account;
comparing the extracted one or more characteristics of the personality profile to one or more characteristics of a set of data, wherein the set of data corresponds to a personality profile of a user labeled as a first classification;
determining that the personality profile of the posting account includes above a defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison; and
in response to determining that the personality profile of the posting account includes above the defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison, labeling the personality profile of the posting account as corresponding to the first classification.
The Saxena reference discloses extracting one or more characteristics of the personality profile of the identified posting account (Saxena: Paragraphs 6 and 19 – extracting feature values from user accounts belonging to a first and second category, using extracted features and associations with categories or account types to train a machine learning prediction model, storing social-networking data such as user prolife data, user posting information etc.);
comparing the extracted one or more characteristics of the personality profile to one or more characteristics of a set of data, wherein the set of data corresponds to a personality profile of a user labeled as a first classification (Saxena: Paragraphs 35  and 53 – machine learning model or classifier trained using machine learning to analyze information associated with personal user account and predict whether the account belongs to a particular category, account information includes posting information, profile information etc., extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category);
determining that the personality profile of the posting account includes above a defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison (Saxena: Paragraphs 35  and 53 – extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category); and
in response to determining that the personality profile of the posting account includes above the defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison, labeling the personality profile of the posting account as corresponding to the first classification (Saxena: Paragraphs 35  and 53 – extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, and Saxena, to have combined DeLuca, Parikh, Foster, and Saxena. The motivation to combine DeLuca, Parikh, Foster, and Saxena would be to automatically classifying particular categories or types of user accounts on online social networks using machine learning (Saxena: Paragraphs 1 and 53).

With respect to claim 13, DeLuca in view of Parikh and in further view of Foster discloses the computer program product of claim 8, wherein program instructions to classify the personality profile corresponding to the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories), however, DeLuca, Parikh, and Foster do not explicitly disclose:
extract one or more characteristics of the personality profile of the identified posting account;
compare the extracted one or more characteristics of the personality profile to one or more characteristics of a set of data, wherein the set of data corresponds to a personality profile of a user labeled as a first classification;
determine that the personality profile of the posting account includes above a defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison; and
in response to determining that the personality profile of the posting account includes above the defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison, label the personality profile of the posting account as corresponding to the first classification.
The Saxena reference discloses extracting one or more characteristics of the personality profile of the identified posting account (Saxena: Paragraphs 6 and 19 – extracting feature values from user accounts belonging to a first and second category, using extracted features and associations with categories or account types to train a machine learning prediction model, storing social-networking data such as user prolife data, user posting information etc.);
comparing the extracted one or more characteristics of the personality profile to one or more characteristics of a set of data, wherein the set of data corresponds to a personality profile of a user labeled as a first classification (Saxena: Paragraphs 35  and 53 – machine learning model or classifier trained using machine learning to analyze information associated with personal user account and predict whether the account belongs to a particular category, account information includes posting information, profile information etc., extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category);
determining that the personality profile of the posting account includes above a defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison (Saxena: Paragraphs 35  and 53 – extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category); and
in response to determining that the personality profile of the posting account includes above the defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison, labeling the personality profile of the posting account as corresponding to the first classification (Saxena: Paragraphs 35  and 53 – extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, and Saxena, to have combined DeLuca, Parikh, Foster, and Saxena. The motivation to combine DeLuca, Parikh, Foster, and Saxena would be to automatically classifying particular categories or types of user accounts on online social networks using machine learning (Saxena: Paragraphs 1 and 53).

With respect to claim 20, DeLuca in view of Parikh and in further view of Foster discloses the computer system of claim 15, wherein program instructions to classify the personality profile corresponding to the identified posting account (Parikh: Paragraphs 57 and 63 – categorizing personality profiles for a group of people into personality/sentiment categories), however, DeLuca, Parikh, and Foster do not explicitly disclose:
extract one or more characteristics of the personality profile of the identified posting account;
compare the extracted one or more characteristics of the personality profile to one or more characteristics of a set of data, wherein the set of data corresponds to a personality profile of a user labeled as a first classification;
determine that the personality profile of the posting account includes above a defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison; and
in response to determining that the personality profile of the posting account includes above the defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison, label the personality profile of the posting account as corresponding to the first classification.

The Saxena reference discloses extracting one or more characteristics of the personality profile of the identified posting account (Saxena: Paragraphs 6 and 19 – extracting feature values from user accounts belonging to a first and second category, using extracted features and associations with categories or account types to train a machine learning prediction model, storing social-networking data such as user prolife data, user posting information etc.);
comparing the extracted one or more characteristics of the personality profile to one or more characteristics of a set of data, wherein the set of data corresponds to a personality profile of a user labeled as a first classification (Saxena: Paragraphs 35  and 53 – machine learning model or classifier trained using machine learning to analyze information associated with personal user account and predict whether the account belongs to a particular category, account information includes posting information, profile information etc., extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category);
determining that the personality profile of the posting account includes above a defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison (Saxena: Paragraphs 35  and 53 – extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category); and
in response to determining that the personality profile of the posting account includes above the defined threshold number of characteristics of the personality profile of the user labeled as the first classification, wherein the determination is based on the comparison, labeling the personality profile of the posting account as corresponding to the first classification (Saxena: Paragraphs 35  and 53 – extracting features values from accounts corresponding to user accounts belonging to a first category, analyzing extracted feature values of a target user account using machine learning to predict), classify, or categorize the account, comparing against threshold to determine how the account should be classified, classify into a first category).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of DeLuca, Parikh, Foster, and Saxena, to have combined DeLuca, Parikh, Foster, and Saxena. The motivation to combine DeLuca, Parikh, Foster, and Saxena would be to automatically classifying particular categories or types of user accounts on online social networks using machine learning (Saxena: Paragraphs 1 and 53).








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
January 15, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164